     Case: 1:20-cv-04820 Document #: 1 Filed: 08/18/20 Page 1 of 12 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS - EASTERN DIVISION

Rosa M Diaz and Maria Fernandez,                               )
                                   Plaintiff(s).               )
       v.                                                      )
                                                               )
Gaming-EP, Inc. and Jaime Govea,                               )
                                   Defendants.                 )

                                    Complaint at Law

       Now comes Plaintiffs Rosa M. Diaz and Maria Fernandez (cumulatively “Plaintiffs”),

by attorneys, Daniel I. Schlade and James M. Dore/Dore Law Offices LLC, pursuant to

29 U.S.C. § 201 et seq., commonly known as the Fair Labor Standards Act (“FLSA”), and

complains against Defendants Gaming-EP, Inc. and Jaime Govea (all defendants are

cumulatively referred to as “Defendants”) and in support of this Complaint, states:

                                       Introduction

1. This action seeks redress for Defendants’ willful violations of the FLSA and the IWCPA,

and Defendants’ failure to pay Plaintiffs: overtime wages for hours worked in excess of

forty (40) hours in a week; failure to pay minimum wages, and/or wages for which

Plaintiff worked but was never compensated.

2. Upon information and belief, Defendants have failed to keep proper time records

tracking Plaintiffs’ time worked and have failed to post a notice of rights.

3. Defendants’ unlawful compensation practices had the effect of denying Plaintiff(s)

his/her earned and living wages.

                                           Parties

4. Plaintiffs are residents of Cook County, Illinois; and they are former employees of

Defendants.


                                               1
        Case: 1:20-cv-04820 Document #: 1 Filed: 08/18/20 Page 2 of 12 PageID #:2




5. Defendant Gaming-EP, Inc. operates as “Aces Gaming Lounge”, in the business of

gaming located at 1811 N. 19th Ave, Melrose Park, IL 60160.

6. Defendant Jaime Govea is the president of record with the Illinois Secretary of State for

Defendant Gaming-EP, Inc. In addition, he was the “boss” of all employees at Defendant

Gaming-EP, Inc.; on information and belief, he is the owner, or one of the owners of

Defendant Gaming-EP, Inc.

                                  Jurisdiction And Venue

7. The Court possesses subject matter jurisdiction over the FLSA claim pursuant to 29

U.S.C. § 216(b) and 28 U.S.C. § 1331 (federal question), and 28 U.S.C. §1337 (actions

arising under acts of Congress relating to commerce). The Court possesses supplemental

jurisdiction over the state law IWCPA claim pursuant to 28 U.S.C. § 1367, because the

claim is so related to Plaintiffs’ claim within such original jurisdiction that they form part

of the same case or controversy, and arise out of the same underlying facts and

transactions, under Article III of the United States Constitution.

8. Venue is proper in the Northern District of Illinois because all underlying facts and

transactions occurred in Cook County, Illinois; and all parties to this lawsuit are residents

of the Northern District of Illinois.

                         Count 1 – Violation of FLSA – Rosa Diaz

9. Plaintiff Rosa Diaz began working at Defendant Gaming-EP, Inc. in or about August

2019.

10. At all times, Plaintiff held the same position at Defendant Gaming-EP, Inc.; s/he was

a clerk who would open and close the facility, make sure the facilities were clean and




                                              2
     Case: 1:20-cv-04820 Document #: 1 Filed: 08/18/20 Page 3 of 12 PageID #:3




stocked, would make sure the gaming machines were operating, and would supervise

the customers.

11. Throughout the course of Plaintiff’s employment with Defendants, and in the three

(3) years prior to Plaintiffs filing this Complaint, Defendants paid Plaintiff $8.25 per hour;

she was paid on a weekly basis.

12. Plaintiff worked ~30 hours per week for Defendants throughout her employment.

13. Beginning January 1, 2020, the minimum wage Defendants were required to pay

Plaintiff was $9.25.

14. Plaintiff’s wages were not based on the number of jobs performed or completed, nor

was it based on the quality or efficiency of his/her performance.

15. Plaintiff is not exempt from the provisions of the FLSA, or the IWCPA.

16. Defendants failed to pay Plaintiff the minimum wage as required by law.

17. As of the last date of Plaintiff’s employ, Defendants failed to pay Plaintiff for 62 hours

of work,

18. Defendant Gaming-EP, Inc. is an “employer” as that term is defined in Section 203 of

the FLSA, because it is a privately-owned for-profit entity in the restaurant and bar

industry.

19. Defendant Govea is an “employer” as that term is defined in Section 203 of the FLSA,

because: (1) he is the publicly identified President and owner of Defendant Gaming-EP,

Inc.,; (2) he had the power to hire and fire the employees; (3) he supervised and controlled

employee work schedules and conditions of employment; (4) he determined the rate and

method of payment for employees; and/or (5) he maintained employment records.




                                              3
     Case: 1:20-cv-04820 Document #: 1 Filed: 08/18/20 Page 4 of 12 PageID #:4




20. Plaintiff is an “employee” as that term is used in Section 203 of the FLSA because s/he

was employed by Defendants as a clerical and maintenance worker, and s/he does not

fall into any of the exceptions or exemptions for workers under the FLSA.

21. Defendants did not compensate Plaintiff at the minimum wage of $9.25 for his/her

hours worked in 2020.

22. Defendants’ failure and refusal to pay minimum wages for hours worked willfully

violated the FLSA.

23. Plaintiff is entitled to recover unpaid minimum/overtime wages and liquidated

damages for up to three (3) years prior to the filing of this lawsuit. On information and

belief, this amount includes: (i) $630.00 in unpaid minimum/overtime wages; (ii)

liquidated damages of $630.00; and (iii)      Plaintiff’s attorney’s fees and costs, to be

determined.

       WHEREFORE, Plaintiff Rosa Diaz respectfully request that the Court enter a

judgment in favor of Plaintiff, and against Defendants, jointly and severally, for:

       A. The amount of unpaid overtime wages for all time worked by Plaintiff in excess

of forty (40) hours in individual work weeks, totaling at least $630.00;

       B. An award liquidated damages in an amount equal to at least $630.00;

       C. A declaration that Defendants violated the FLSA;

       D. An award reasonable attorneys’ fees and costs; and

       E. Any such additional or alternative relief as this Court deems just and proper.

                         Count 2 – Violation of IMWL – Rosa Diaz




                                             4
      Case: 1:20-cv-04820 Document #: 1 Filed: 08/18/20 Page 5 of 12 PageID #:5




24.    Plaintiff reincorporates by reference Paragraphs 1-23, as if set forth in full herein

for Paragraph 24.

25. This count arises from Defendants’ violation of the IMWL, by: a) failing to pay Plaintiff

the Illinois-mandated minimum wage for all hours worked in individual work weeks in

violation of 820 ILCS 105/4(a)(1) and/or b) failing to pay Plaintiff Illinois mandated

overtime wages for all hours worked in excess of 40 hours in each individual work week

in violation of 820 ILCS 105/4a(1).

26. Plaintiff was directed to work by Defendants and, in fact, did work but was not

compensated at least at the Illinois-mandated minimum wage rate for all time worked.

27. Plaintiff was entitled to be paid not less than the Illinois-mandated minimum wage

for all hours worked in individual work weeks.

28. Defendants did not pay Plaintiff the Illinois-mandated minimum wage for all hours

worked in individual work weeks.

29. Defendants’ failure to pay Plaintiff the Illinois-mandated minimum wage rate for

all hours worked in individual work weeks is a violation of the IMWL.

30. Pursuant to 820 ILCS 105/12(a), Plaintiff is entitled to recover unpaid wages for three

(3) years prior to the filing of this suit.

       WHEREFORE, Plaintiff Rosa Diaz respectfully request that the Court enter a

judgment in favor of Plaintiff, and against Defendants, jointly and severally, for:

       A. The amount of wages worked by Plaintiff for which she was not paid minimum

wages, totaling at least $630.00;




                                              5
     Case: 1:20-cv-04820 Document #: 1 Filed: 08/18/20 Page 6 of 12 PageID #:6




       B. Award Statutory damages for Plaintiff, including treble damages and 5%

monthly interest, pursuant to the formula set forth in 820 ILCS § 105/12(a) and/or 815

ILCS § 205/2;

       C. Declare that Defendants have violated the IMWL;

       D. Award reasonable attorneys’ fees and costs as provided by the IMWL; and/or

       E. Grant such additional or alternative relief as this Honorable Court deems just

and proper.

                        Count 3 – Violation of IWCPA – Rosa Diaz

       30.    Plaintiff reincorporates by reference Paragraphs 1 through 29, as if set forth

in full herein for Paragraph 30.

       31.    Defendant Gaming-EP, Inc. is an “employer” as that term is defined in

Section 2 of the IWCPA, because it is corporation and gaming facility where wage

payments were made directly by the business for work undertaken by employees,

including Plaintiff.

       32.    Defendant Govea is an “employer” as that term is defined in Sections 2 and

13 of the IWCPA, because he is an agent of Gaming-EP, Inc. that knowingly permitted it

to violate the provisions of the IWCPA.

       33.    Plaintiff is an “employee” as that term is used in Section 2 of the IWCPA

because s/he was employed by Defendants as a clerical and maintenance worker, and

s/he does not fall into any of the exceptions or exemptions for workers under the IWCPA.




                                             6
     Case: 1:20-cv-04820 Document #: 1 Filed: 08/18/20 Page 7 of 12 PageID #:7




       34.    Defendants violated the IWCPA by failing to pay Plaintiff any wages for

his/her final 2-3weeks of employment with Defendant Gaming-EP, Inc., which unpaid

wages total $573.50.

       35.    In addition, pursuant to Section 14 of the IWCPA, Plaintiff is entitled to

recover interest on any unpaid wages at the rate of 2% per month, plus his costs of suit

and reasonable attorneys’ fees.

       WHEREFORE, Plaintiff Rosa Diaz respectfully request that the Court enter a

judgment in favor of Plaintiff, and against Defendants, jointly and severally, for:

       A.     The amount of unpaid wages, totaling $573.50;

       B.     An award of 2% interest on all unpaid wages, accruing from the date the

unpaid wages were owed through the date of judgment;

       C.     A declaration that Defendants violated the IWCPA;

       D.     An award reasonable attorneys’ fees and costs; and

       E.     Any such additional or alternative relief as this Court deems just and

proper.

                    Count 4 – Violation of FLSA – Maria Fernandez

36. Plaintiff Maria Fernandez reincorporates by reference Paragraphs 1 through 8, as if

set forth in full herein for Paragraph 36.

37. Plaintiff Maria Fernandez began working at Defendant Gaming-EP, Inc. in or about

May 2018.

38. At all times, Plaintiff Maria Fernandez held the same position at Defendant Gaming-

EP, Inc.; s/he was a clerk who would open and close the facility, make sure the facilities




                                             7
     Case: 1:20-cv-04820 Document #: 1 Filed: 08/18/20 Page 8 of 12 PageID #:8




were clean and stocked, would make sure the gaming machines were operating, and

would supervise the customers.

39. Throughout the course of Plaintiff’s employment with Defendants, and in the three

(3) years prior to Plaintiffs filing this Complaint, Defendants paid Plaintiff $8.25 per hour;

she was paid on a weekly basis.

40. Plaintiff worked 38 hours per week for Defendants throughout her employment.

41. Beginning January 1, 2020, the minimum wage Defendants were required to pay

Plaintiff was $9.25.

42. Plaintiff’s wages were not based on the number of jobs performed or completed, nor

was it based on the quality or efficiency of his/her performance.

42. Plaintiff is not exempt from the provisions of the FLSA, or the IWCPA.

43. Defendants failed to pay Plaintiff the minimum wage as required by law.

44. As of the last date of Plaintiff’s employ, Defendants failed to pay Plaintiff for 62 hours

of work,

45. Defendant Gaming-EP, Inc. is an “employer” as that term is defined in Section 203 of

the FLSA, because it is a privately-owned for-profit entity in the restaurant and bar

industry.

46. Defendant Govea is an “employer” as that term is defined in Section 203 of the FLSA,

because: (1) he is the publicly identified President and owner of Defendant Gaming-EP,

Inc.,; (2) he had the power to hire and fire the employees; (3) he supervised and controlled

employee work schedules and conditions of employment; (4) he determined the rate and

method of payment for employees; and/or (5) he maintained employment records.




                                              8
     Case: 1:20-cv-04820 Document #: 1 Filed: 08/18/20 Page 9 of 12 PageID #:9




47. Plaintiff is an “employee” as that term is used in Section 203 of the FLSA because s/he

was employed by Defendants as a clerical and maintenance worker, and s/he does not

fall into any of the exceptions or exemptions for workers under the FLSA.

48. Defendants did not compensate Plaintiff at the minimum wage of $9.25 for his/her

hours worked in 2020.

49. Defendants’ failure and refusal to pay minimum wages for hours worked willfully

violated the FLSA.

50. Plaintiff is entitled to recover unpaid minimum/overtime wages and liquidated

damages for up to three (3) years prior to the filing of this lawsuit. On information and

belief, this amount includes: (i) $456.00 in unpaid minimum/overtime wages; (ii)

liquidated damages of $456.00; and (iii)      Plaintiff’s attorney’s fees and costs, to be

determined.

       WHEREFORE, Plaintiff Maria Fernandez respectfully request that the Court enter

a judgment in favor of Plaintiff, and against Defendants, jointly and severally, for:

       A. The amount of unpaid overtime wages for all time worked by Plaintiff in excess

of forty (40) hours in individual work weeks, totaling at least $456.00;

       B. An award liquidated damages in an amount equal to at least $456.00;

       C. A declaration that Defendants violated the FLSA;

       D. An award reasonable attorneys’ fees and costs; and

       E. Any such additional or alternative relief as this Court deems just and proper.

                     Count 5 – Violation of IMWL – Maria Fernandez




                                             9
    Case: 1:20-cv-04820 Document #: 1 Filed: 08/18/20 Page 10 of 12 PageID #:10




51. Plaintiff reincorporates by reference Paragraphs 1-50, as if set forth in full herein for

Paragraph 51.

52. This count arises from Defendants’ violation of the IMWL, by: a) failing to pay Plaintiff

the Illinois-mandated minimum wage for all hours worked in individual work weeks in

violation of 820 ILCS 105/4(a)(1) and/or b) failing to pay Plaintiff Illinois mandated

overtime wages for all hours worked in excess of 40 hours in each individual work week

in violation of 820 ILCS 105/4a(1).

53. Plaintiff was directed to work by Defendants and, in fact, did work but was not

compensated at least at the Illinois-mandated minimum wage rate for all time worked.

54. Plaintiff was entitled to be paid not less than the Illinois-mandated minimum wage

for all hours worked in individual work weeks.

55. Defendants did not pay Plaintiff the Illinois-mandated minimum wage for all hours

worked in individual work weeks.

56. Defendants’ failure to pay Plaintiff the Illinois-mandated minimum wage rate for

all hours worked in individual work weeks is a violation of the IMWL.

57. Pursuant to 820 ILCS 105/12(a), Plaintiff is entitled to recover unpaid wages for three

(3) years prior to the filing of this suit.

       WHEREFORE, Plaintiff Maria Fernandez respectfully request that the Court enter

a judgment in favor of Plaintiff, and against Defendants, jointly and severally, for:

       A. The amount of wages worked by Plaintiff for which she was not paid minimum

wages, totaling at least $456.00;




                                              10
      Case: 1:20-cv-04820 Document #: 1 Filed: 08/18/20 Page 11 of 12 PageID #:11




        B. Award Statutory damages for Plaintiff, including treble damages and 5%

monthly interest, pursuant to the formula set forth in 820 ILCS § 105/12(a) and/or 815

ILCS § 205/2;

        C. Declare that Defendants have violated the IMWL;

        D. Award reasonable attorneys’ fees and costs as provided by the IMWL; and/or

        E. Grant such additional or alternative relief as this Honorable Court deems just

and proper.

                     Count 6 – Violation of IWCPA – Maria Fernandez

58. Plaintiff Maria Fernandez reincorporates by reference Paragraphs 1-57, as if set forth

in full herein for Paragraph 38.

59.     Defendant Gaming-EP, Inc. is an “employer” as that term is defined in Section 2

of the IWCPA, because it is a corporation and gaming facility where wage payments were

made directly by the business for work undertaken by employees, including Plaintiff.

60.     Defendant Govea is an “employer” as that term is defined in Sections 2 and 13 of

the IWCPA, because he is an agent of Gaming-EP, Inc. that knowingly permitted it to

violate the provisions of the IWCPA.

61. Plaintiff is an “employee” as that term is used in Section 2 of the IWCPA because s/he

was employed by Defendants as a clerical and maintenance worker, and s/he does not

fall into any of the exceptions or exemptions for workers under the IWCPA.

62. Defendants violated the IWCPA by failing to pay Plaintiff any wages for his/her final

2-3 weeks of employment with Defendant Gaming-EP, Inc., which unpaid wages total

$1,054.50.




                                            11
    Case: 1:20-cv-04820 Document #: 1 Filed: 08/18/20 Page 12 of 12 PageID #:12




       63.    In addition, pursuant to Section 14 of the IWCPA, Plaintiff is entitled to

recover interest on any unpaid wages at the rate of 2% per month, plus his costs of suit

and reasonable attorneys’ fees.

       WHEREFORE, Plaintiff Maria Fernandez respectfully requests that the Court

enter a judgment in favor of Plaintiff, and against Defendants, jointly and severally, for:

       A.     The amount of unpaid wages, totaling $1,054.50;

       B.     An award of 2% interest on all unpaid wages, accruing from the date the

unpaid wages were owed through the date of judgment;

       C.     A declaration that Defendants violated the IWCPA;

       D.     An award reasonable attorneys’ fees and costs; and

       E.     Any such additional or alternative relief as this Court deems just and

proper.

                                                         s/ James M. Dore

                                    James M. Dore/ Dore Law Offices LLC (ARDC# 6296265)
                                                    Daniel I. Schlade (ARDC No. 6273008)
                                                                       Attorneys for Plaintiffs
                                                                   134 N. LaSalle, Suite 1208
                                                                           Chicago, IL 60602
                                                                             P: 312-726-8401
                                                              E: james@dorelawoffices.com
                                                                     danschlade@gmail.com


                Plaintiffs request trial by jury for all counts where allowed




                                             12
